Citation Nr: 0923678	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  98-19 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from August 1954 to 
August 1956.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that in pertinent part denied pension benefits.

In June 1999, the Veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  The Veteran 
declined another hearing. 

In December 2004, the Board remanded this claim and several 
service connection claims for further development.  In a May 
2009-issued rating decision, all service connection claims 
were granted and need not be addressed further.  

On June 1, 2009, the Board received correspondence (VA Form 
21-686c) from the Veteran that is not pertinent to the issue 
decided herein.  On June 22, 2009, this correspondence was 
associated with the claims folders.  This correspondence is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had over 90 days of active wartime service.  

2.  Throughout the appeal period, the Veteran has received 
Social Security benefits due to a severe back impairment.  


CONCLUSION OF LAW

The criteria for a permanent and total rating for pension 
purposes have been met.  38 U.S.C.A. §§ 1503 1513, 1521, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 
3.102, 3.159, 3.314, 3.342 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed.  

Pension

The Veteran seeks nonservice-connected pension.  Payment of 
nonservice-connected pension benefits is provided to veterans 
who are permanently and totally disabled from a nonservice-
connected disability which is not the result of willful 
misconduct, but only where the veteran has the requisite 
active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 
3.3, 3.314(b).  In order for pension benefits to be granted, 
the evidence must generally demonstrate that: (1) the Veteran 
meets the service requirements; (2) he is totally and 
permanently disabled by age or disability; and, (3) his 
income and net worth do not exceed the amounts specified by 
law.  

The Veteran's service from August 1954 to August 1956 meets 
the wartime service requirements of having served 90 days in 
a period of war (Korean conflict dates are June 27, 1950, 
through January 31, 1955).  His initial application, filed 
June 17, 1996, reflects that he has no assets and no income 
other than Social Security Administration (SSA) benefits.  
Thus, his income and net worth do not exceed amounts 
specified by law and meets the basic criteria for eligibility 
for pension under 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.

A Veteran will be considered permanently and totally disabled 
if he is a patient in a nursing home for long-term care, is 
disabled as determined by the Commissioner of Social Security 
for the purposes of any benefits administered by the 
Commissioner, is unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
person, is suffering from any disability which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the person, or, where the Veteran has 
any disease or disorder determined by VA to be of such a 
nature as to justify a determination that persons suffering 
from that disease or disorder are permanently and totally 
disabled.  38 C.F.R. § 3.3(a)(3).

Total and permanent disability may be determined on the basis 
of the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17; Brown v. 
Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  Under 38 C.F.R. 
§ 4.15, permanent total disability occurs when there is a 
schedular rating total of 100 percent pursuant to the 
schedule of ratings, or when one of the following conditions 
exist: the permanent loss of the use of both hands, or of 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.

A finding of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate diagnostic code of the VA's Schedule for 
Rating Disabilities, to determine whether the Veteran has a 
combined 100 percent schedular evaluation for pension 
purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Permanent and total disability evaluations for pension 
purposes will be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary, or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

A Veteran may establish permanent and total disability for 
pension purposes even absent a combined 100 percent schedular 
evaluation by proving he has a lifetime impairment precluding 
him from securing and following substantially gainful 
employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  
This is accomplished by proving the Veteran meets the 
percentage requirements of 38 C.F.R. § 4.16.  Under 38 C.F.R. 
§ 4.16, total disability will be assigned when (1) there is 
one disability ratable at 60 percent or more or (2) if there 
are two or more disabilities, at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  When 
these percentages are met, a total disability will be 
assigned upon a showing the Veteran is unable to secure and 
follow substantially gainful employment by reasons of his 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
Veteran's disabilities render him or her unemployable.  38 
C.F.R. § 4.17.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but has other factors which make him 
unemployable, the Adjudication Officer or in some cases the 
rating board can approve a permanent and total disability 
rating for pension purposes on an extraschedular basis.  The 
Adjudication Officer or rating board will examine factors 
such as whether the Veteran is unemployable by reason of his 
disability(ies), age, occupational background and other 
related factors.  38 C.F.R. § 3.321(b)(2).

Alternatively, the Veteran may be eligible for pension 
benefits based upon his age.  Under 38 U.S.C.A. § 1513, 
pension benefits are to be paid to Veterans of a period of 
war who are at least 65 years old and meet the service 
requirements of 38 U.S.C.A. § 1521(j) (90 days or more of 
service in wartime) and income and net worth requirements.  
If the Veteran is entitled to pension benefits under both 38 
U.S.C.A. § 1513 and 38 U.S.C.A. § 1521, pension shall be paid 
to the Veteran only under 38 U.S.C.A. § 1521.  38 U.S.C.A. 
§ 1513(b).

A March 1995 SSA decision and pertinent records reflect that 
the Veteran became disabled for SSA purposes on June 7, 1993.  
His "back" disability produced "severe" impairment.  In 
addition, he had recovered from an attack of Wernicke's 
aphasia, but suffered no residual effect.  A transient 
ischemic attack (TIA) due to an embolic event was suspected. 

A July 1998 VA rating decision reflects the following 
disabilities: L4-5 laminectomy with arthritis, rated 20 
percent; bilateral knee arthritis, rated zero percent; 
hearing loss disability, rated zero percent; tinnitus, rated 
zero percent; depression, rated zero percent; and, TIAs, 
rated zero percent.

In June 1999, the Veteran testified that he suffered a light 
stroke in 1994.  He testified that he went to a machinist 
school for two years after high school.  He testified that he 
received SSA benefits.  

A March 2009 VA rating decision reflects the following 
disabilities: lumbar spine osteoarthritis, rated 10 percent; 
left knee degenerative joint disease, rated 10 percent; right 
knee degenerative joint disease, rated 10 percent; bilateral 
hearing loss disability, rated 10 percent; and, tinnitus, 
rated ten percent.  The combined rating was 40 percent.  The 
effective date of each rating is June 17, 1996, the date that 
the RO received the Veteran's original claim.  The March 2009 
rating decision makes no mention of non-service-connected 
depression or TIAs.

The claims file reflects that the Veteran's birthdate is 
April 19, 1936.  Thus, although he was not 65 years of age at 
the time he applied for pension, he became 65 years of age on 
April 19, 2001, while his claim was pending.  

Regardless of the fact that the Veteran does not meet the 
schedular or extraschedular requirements for pension, the 
Commissioner of Social Security has determined that the 
Veteran is disabled due chiefly to his severely impaired back 
during the entire appeal period.  Thus, for the entire appeal 
period, the requirements for payment of improved pension are 
met under 38 C.F.R § 3.3(a) (3).  As of April 19, 2001, 
entitlement to improved pension also exists under 38 U.S.C.A. 
§ 1513 on account of turning 65 years of age and meeting 
income and net worth requirements.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Entitlement to non-service-connected pension must 
therefore be granted.  






ORDER

Nonservice-connected pension is granted, subject to the laws 
and regulations governing payment of monetary benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


